        Case 1:18-cv-04464-RA Document 90
                                       89 Filed 11/17/20
                                                11/16/20 Page 1 of 2




Melissa C. Rodriguez
Partner
+1.212.309.6394
melissa.rodriguez@morganlewis.com



November 16, 2020

VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Tony Spires v. MetLife Group, Inc., et al., 18-cv-04464-RA

Judge Abrams:

         We represent Defendants MetLife Group, Inc. and Douglas Rayvid

(collectively, “Defendants”)1 and write to request a short, one week extension of time

to submit Defendants’ reply papers in support of their motion for summary judgment.

Defendant’s reply brief is currently due on November 23, 2020, and with the

extension of time, would be due on November 30, 2020. This is Defendants’ second

request for an extension of time concerning the summary judgment briefing schedule

– the first request was granted. This request does not affect any other scheduled dates

in this action. Plaintiff consents to this request.


         The Parties are available at the Court’s convenience to discuss the


1
      Former defendants Ricardo Anzaldua and Tom Luckey have been dismissed without prejudice. Dkt.
      Nos. 63 and 66.




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060            +1.212.309.6000
                                                    United States                      +1.212.309.6001
      Case 1:18-cv-04464-RA Document 90
                                     89 Filed 11/17/20
                                              11/16/20 Page 2 of 2




The Honorable Ronnie Abrams
November 16, 2020
Page 2

aforementioned schedule. Thank you for your consideration.




                                             Sincerely,


                                             /s/ Melissa C. Rodriguez


                                             Melissa C. Rodriguez


cc: Counsel for Plaintiff (via ECF )




                Application granted.


                SO ORDERED.


                         _______________________
                         Hon. Ronnie Abrams
                         11/17/2020
